DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 57 and 58 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because computer readable medium does not exclude signal per se.  Signal 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8-12, 14-22, 24-25, 30-32, 34-36, 41-45, 47-55, 57, and 58 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi et al (US 2020/0146025 A1).
Regarding claims 1, 14, 24, 30, 34, 47, 57, and 58, Choi discloses a method of wireless communication of a first node, comprising: 
receiving a semi-static resource allocation from a central unit (CU) (10th paragraph, receiving from a base station including a central unit (CU) a message allocating at least one resource to be used by the IAB node) based on at least one multiplexing capability of the first node (45th paragraph, IAD node performs FDM and/or SDM due to unidirectional transmission/reception characteristics.  As illustrated in Fig. 4, first node is IAB node 402); 
receiving, from the CU, one or more resource conditions for using allocated resources of the semi-static resource allocation (90th – 91st paragraph, DU of IAB node #1 is allocated with specific time resource as a soft type from the CU or the DU of IAB node #1 is allocated with specific time resource as a hard type from the CU.  Herein, soft type allocation is the conditional resource and hard type allocation is unconditional resource); and 

wherein the at least one multiplexing capability comprises at least one of Spatial Division Multiplexing (SDM) or Frequency Division Multiplexing (FDM), and wherein the SDM includes at least one of SDM Full Duplex (SDM FD) or SDM Half-Duplex (SDM HD) (45th paragraph, IAB node performs FDM and SDM due to unidirectional transmission and reception characteristics.  Unidirectional transmission and reception is half duplex constraint); and 
wherein the at least one multiplexing capability is with respect to one or more transmission direction combinations of the first node (46th paragraph, uplink data from MT of IAB node to DU of parent IAB node and downlink data from DU of the IAB node to the MT of the child IAB node.  This is transmission direction combinations of IAB, illustrated in Fig. 5).

Regarding claims 2, 15, 35, and 48, Choi discloses that wherein the first node includes a mobile terminal (MT) and a distributed unit (DU) (Fig. 5, IAB node 502 includes MT and DU), and wherein the one or more transmission direction combinations comprise at least one of MT transmission and DU transmission, MT transmission and DU reception, MT reception and DU transmission, or MT reception and DU reception (Fig. 5, different transmission and receptions of MT and DU of IAB node 502 to gNB 501 and to IAB node 503).

Regarding claims 3, 17, 25, 32, 36, and 50, Choi discloses transmitting a report to the CU, wherein the report includes the at least one multiplexing capability of the first node or includes at least one multiplexing capability condition for the at least one multiplexing capability of the first node (59th paragraph, when the IAB node initially accesses the base station or higher IAB Node, it transmits its capability information); wherein the semi-static resource allocation is received based on the report (79th 

Regarding claims 8, 18, 41, and 51, Choi discloses that wherein the at least one multiplexing capability condition (45th paragraph, IAB performs spatial division multiplexing) comprises at least one of: one or more beams to be used for SDM (Fig. 4, IAB node 402 must include a transmit beam for transmission for SDM) or a link budget of the first node.

Regarding claims 9, 19, 42, and 52, Choi discloses that wherein the one or more resource conditions indicate whether the allocated resources are conditional or unconditional for communicating with the second node (90th – 91st paragraph, DU of IAB node #1 is allocated with specific time resource as a soft type from the CU or the DU of IAB node #1 is allocated with specific time resource as a hard type from the CU.  Herein, soft type allocation is the conditional resource and hard type allocation is unconditional resource).

Regarding claims 10, 20, 43, and 53, Choi discloses that wherein the first node is a parent node (Fig. 4, IAB node 402 is parent node) and the second node is a child node (Fig. 4, IAB node 403 is child node), and wherein the one or more resource conditions identify at least one expected behavior of the parent node with respect to the allocated resources for communicating with the child node (91st paragraph, parent IAB node instructs MT of the IAB node #2 of Fig. 6 to use the time resource explicitly or implicitly).

Regarding claims 11, 21, 44, and 54, Choi discloses that wherein the allocated resources comprise one of hard resources or soft resources (Fig. 6).

st paragraph, parent IAB node instructs MT of the IAB node #2 of Fig. 6 to use the time resource explicitly or implicitly).

Regarding claims 16, 31, and 49, Choi discloses transmitting to the second node an indication of the at least one multiplexing capability (59th paragraph, higher IAB nodes transmit what multiplexing technique to initial access IAB node).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7, 26, 37, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Novlan et al (US 2020/0107383 A1).
Regarding claims 4, 26, and 37, Choi discloses measurement of the IAB node and other IAB nodes (51st and 52nd paragraphs).  However, Choi does not disclose performing a local interference measurement of one or more beams for communicating with the second node; and wherein the report includes the local interference measurement.  Novlan discloses that the IAB node performing beam management measurement and based on the beam management measurement, the system can select a transmission beam to be used by the IAB node 400 (80th and 81st paragraphs.  Herein, the measurement must be reported back to the system for beam selection and the measurement can be used for determining 

Regarding claims 7 and 40, Choi discloses that wherein the at least one multiplexing capability is for SDM HD (45th paragraph, IAB performs SDM with half duplex constraint), and one or more beams comprise a plurality of transmission beams of the first node or a plurality of reception beams of the first node (Fig. 4, IAB node 402 must include transmission beams for communicating with IAB node 403 and UE 404).

Claims 5-6, 27-28, 38, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Choi and Novlan in view of Stirling-Gallacher et al (US 2019/0021084 A1).
Regarding claims 5, 27, and 38, Choi discloses one or more beams comprise a transmission beam and a reception beam of the first node (Fig. 4, IAB node 402 must include a transmission beam and reception beam for transmission to IAB node 403 based on SDM).  Choi does not disclose that wherein the at least one multiplexing capability is for SDM FD.  Stirling-Gallacher discloses that IAB configured with SDM FD capability (111th paragraph).  It would have bene obvious to one having ordinary skill in the art at the time the invention was filed to include IAB with SDM FD in Choi’s system, as suggested by Stirling-Gallacher, to increase transmission capability.  

Regarding claims 6, 28, and 39, Choi discloses measurement of the IAB node and other IAB nodes (51st and 52nd paragraphs).  However, Choi does not disclose modifying at least one of the transmission beam or reception beam based on the local interference measurement.  Novlan discloses that the IAB node performing beam management measurement and based on the beam management measurement, the system can select a transmission beam to be used by the IAB node 400 (80th and 81st paragraphs.  Herein, the selected transmission beam is different from the beam used before measurement).  .

Claims 13, 23, 29, 33, 46, and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Novlan et al (US 2020/0349079 A1).
	Regarding claims 13, 23, 29, 33, 46, and 56, Choi discloses resource allocation for IAB nodes (Fig. 6).  Choi does not disclose transmitting a change request to the CU to modify the semi-static resource allocation; wherein the at least one multiplexing capability is enabled based on the modified semi-static resource allocation.  Novlan discloses that the IAB can inform the parent node of requested resources using PUCCH, RACH, preamble or message, e.g. DFSC of Figs. 6-8, for reconfiguration (44th and 46th paragraphs and Figs. 6-8).  Novlan discloses multiplexing capability of IAB node based on resource modification, after transmission of DFSC (Figs. 6-8).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include request for resource modification in Choi’s system, as suggested by, Novlan, to enable free resources to be used effectively.

Conclusion
Abedini et al (US 2020/0337048 A1), same assignee, discloses efficient opportunistic communications in IAB.
Abedini et al (US 2020/0337047 A1), same assignee, discloses local coordination to support SDM in IAB.
Abedini et al (US 2020/0337056 A1), same assignee, discloses supporting multiplexing in IAB.
Abedini et al (US 2020/0336890 A1), same assignee, discloses supporting SDM in IAB networks.
Luo et al (US 2020/0351874 A1), same assignee, discloses efficient signaling of resource pattern in IAB network.

Luo et al (US 2020/0145997 A1), same assignee, discloses dynamic resource management.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH VU H LY whose telephone number is (571)272-3175.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANH VU H. LY
Primary Examiner
Art Unit 2472



/ANH VU H LY/Primary Examiner, Art Unit 2472